 


109 HRES 443 IH: Congratulating the United States Men’s National Soccer Team on qualifying for the 2006 FIFA World Cup.
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 443 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Walsh (for himself and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating the United States Men’s National Soccer Team on qualifying for the 2006 FIFA World Cup. 
 
Whereas the successful qualification of the United States Men’s National Soccer Team for the 2006 FIFA World Cup Soccer Tournament marks the program’s fifth consecutive appearance in what is considered the world’s most watched sporting event; 
Whereas the team formally secured its World Cup qualification with a thrilling 2-0 victory over archrival and neighbor Mexico on September 3 in Columbus, Ohio; 
Whereas this victory marked the second time that Coach Bruce Arena has guided the Team to World Cup qualification, improving his all-time home qualifying record to an impressive 14 wins, with only one loss and 2 draws; 
Whereas this victory marks the seventh time the United States has hosted Mexico since 2000, collecting an overall record of 6 wins, one draw, and zero losses, while outscoring Mexico in these matches by a total of 11 goals to zero; 
Whereas the United States became the first national team from the North American, Central American, and Caribbean region to secure its passage to the 2006 World Cup and qualified with 3 regional qualifying matches still to be played; 
Whereas the terrific run of success enjoyed by the Team dates back to the eighth place finish in the 2002 FIFA World Cup in Korea and Japan, and has catapulted the United States to its highest ever world ranking at 6th, just behind Mexico, and ahead of such soccer powers as England, Spain, France, Italy, and Germany; 
Whereas in addition to the victory over Mexico on September 3, the recent record of the Team includes important victories over regional foes Jamaica, El Salvador, Trinidad & Tobago, Guatemala, Costa Rica, and Panama, given the United States an overall record during the cycle of 2006 World Cup qualification of 11 wins, one loss, and 3 draws, with 32 goals scored and only 8 conceded;  
Whereas the United States is one of only 8 nations expected to qualify to compete in the 5 most recent World Cups, including next year’s event in Germany; 
Whereas nearly 40 different players have directly contributed for the United States during this excellent run of qualification matches, with each athlete proudly displaying the commitment and pride that comes from putting on the game uniform of his country; 
Whereas the performance against Mexico further highlights a roster of players that successfully combines established veterans with promising, new talent, including Kasey Keller, Frankie Hejduk, Oguchi Onyewu, Gregg Berhalter, Eddie Lewis, Steve Ralston, Captain Claudio Reyna, Chris Armas, DaMarcus Beasley, Landon Donovan, Brian McBride, Santino Quaranta, Pablo Mastroeni, Jeff Cunningham, Marcus Hahnemann, Carlos Bocanegra, Jimmy Conrad, Taylor Twellman, Josh Wolff, Steve Cherundolo, Eddie Pope, John O’Brien, Bobby Convey, Clint Dempsey, Chad Marshall, Greg Vanney, and others; 
Whereas this talented blend of experience and enthusiasm indicates that the United States continues to develop world-class players, capable of inspiring young people across the country, and that the Team’s future is bright; 
Whereas the Team’s achievement reflects the continued explosive growth in popularity of soccer in the United States and symbolizes the emerging role of soccer for young Americans in sports and society; and 
Whereas the Team’s performance speaks to parents about the importance of athletic participation for building character and promoting healthy lifestyles and positive choices in their children: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the United States Men’s National Soccer Team on qualifying for the 2006 FIFA World Cup; 
(2)recognizes Team head coach Bruce Arena, his assistant coaches, trainers, and managers, and every player on the Team for their dedication to excellence; and 
(3)commends the United States Soccer Federation, Major League Soccer, the United States Soccer Foundation, and the supporters, coaches, and parents of young soccer players around the country for their role in the success of soccer in the United States. 
 
